              Case 2:19-cr-00146-WBS Document 50 Filed 05/05/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW R. BELZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00146-WBS
12                                 Plaintiff,            STIPULATION REGARDING USE OF
                                                         VIDEOCONFERENCING DURING JUDGMENT &
13                          v.                           SENTENCING HEARING; FINDINGS AND
                                                         ORDER
14   JUAN FRANCISCO NUNEZ-ROMAN,
                                                         DATE: May 11, 2020
15                                Defendant.             TIME: 9:00 a.m.
                                                         COURT: Hon. William B. Shubb
16

17                                               BACKGROUND
18          The Indictment in this matter charges defendant Juan Francisco Nunez-Roman with conspiring to
19 distribute controlled substances in violation of 18 U.S.C. § 841(a)(1), 846 [Count One], and possessing

20 with intent to distribute controlled substances in violation of 21 U.S.C. § 841(a)(1) [Count Two]. Dkt.
21 No. 12. Under the terms of defendant’s plea agreement with the government (Dkt. No. 38), he pleaded

22 guilty to Count One, and the Court entered defendant’s guilty plea to Count One of the Indictment on

23 November 12, 2019. Dkt. No. 36.

24          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
25 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

26 District Judges to authorize sentencing by video or telephonic conference when 1) such hearings “cannot
27 be conducted in person without seriously jeopardizing public health and safety;” and 2) “the district

28 judge in a particular case finds for specific reasons that the plea or sentencing in that case cannot be

      STIPULATION REGARDING JUDGMENT & SENTENCING         1
30    HEARING
                 Case 2:19-cr-00146-WBS Document 50 Filed 05/05/20 Page 2 of 5


 1 further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

 2          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 3 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 4 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to . . . [COVID-

 5 19] have materially affected and will materially affect the functioning of the federal courts generally.”

 6          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 7 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 8 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

 9 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings
10 of the Judicial Conference and General Order 614 establish that sentencings cannot take safely take

11 place in person.

12           In order to authorize sentencing hearings by remote means, however, the CARES Act—as

13 implemented by General Order 614—also requires district courts in individual cases to “find, for

14 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

15 serious harm to the interests of justice.” General Order 614 further requires that the defendant consent

16 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

17 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

18 teleconference.

19          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

20 General Order 614 have been satisfied in this case. They request that the Court enter an order making
21 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons

22 further set forth below, the parties agree that:

23          1)       The judgment and sentencing hearing in this case cannot be further delayed without

24 serious harm to the interest of justice, given the public health restrictions on physical contact and court

25 closures existing in the Eastern District of California and the Sentencing Guidelines range recommended

26 by defendant and the government;
27          2)       The defendant waives his physical presence at the hearing and consents to remote hearing

28 by Videoconference.

      STIPULATION REGARDING JUDGMENT & SENTENCING         2
30    HEARING
                 Case 2:19-cr-00146-WBS Document 50 Filed 05/05/20 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.       On March 4, 2020, the Governor of the State of California declared a Proclamation of a

 5 State of Emergency to exist in California.

 6          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than
10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

12 and no vaccine currently exists.

13          4.       These social distancing guidelines – which are essential to combatting the virus – are

14 generally not compatible with holding in-person court hearings.

15          5.       On March 17, 2020, this Court issued General Order 611, noting the President and

16 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

17 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

18 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020.

20          6.       On March 18, 2020, this Court issued General Order 612. The Order closed each of the

21 courthouses in the Eastern District of California to the public. It further authorized assigned district

22 court judges to continue criminal matters after May 1, 2020, and excluded time under the Speedy Trial

23 Act. General Order 612 incorporated General Order 611’s findings regarding the health dangers posed

24 by the pandemic.

25          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

26 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low
27 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

28 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

      STIPULATION REGARDING JUDGMENT & SENTENCING         3
30    HEARING
                 Case 2:19-cr-00146-WBS Document 50 Filed 05/05/20 Page 4 of 5


 1 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 2 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 3 district judges; two of those positions are currently vacant and without nominations). The report further

 4 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 5 guidance regarding gatherings of individuals.

 6          8.       On April 17, 2020, this Court issued General Order 617, continuing court closures

 7 through June 1, 2020, and authorizing further continuances of hearings and exclusions under the Speedy

 8 Trial Act.

 9          9.       Given these facts, it is essential that Judges in this District resolve as many matters as

10 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

11 hearings now, this District will be in a better position to work through the backlog of criminal and civil

12 matters once in-person hearings resume.

13          10.      Accordingly, the judgment and sentencing hearing in this case cannot be further delayed

14 without serious harm to the interests of justice. If the Court were to delay this hearing until it can be

15 held in-person, it would only add to the backlog of criminal and civil matters facing this Court, and

16 every Judge in this District, when normal operations resume.

17          11.      The defendant in this case consents to proceed with his judgment and sentencing hearing

18 by Videoconference.

19          IT IS SO STIPULATED.

20
     Dated: May 4, 2020                                        MCGREGOR W. SCOTT
21                                                             United States Attorney
22
                                                               /s/ MATTHEW R. BELZ
23                                                             MATTHEW R. BELZ
                                                               Assistant United States Attorney
24

25
     Dated: May 4, 2020                                        /s/ DOUGLAS J. BEEVERS
26                                                             DOUGLAS J. BEEVERS
27                                                             Counsel for Defendant
                                                               JUAN FRANCISCO NUNEZ-
28                                                             ROMAN


      STIPULATION REGARDING JUDGMENT & SENTENCING          4
30    HEARING
                Case 2:19-cr-00146-WBS Document 50 Filed 05/05/20 Page 5 of 5


 1                                          FINDINGS AND ORDER

 2         1.       The Court adopts the findings above.

 3         2.       Further, the Court specifically finds that:

 4                  a)     The judgment and sentencing hearing in this case cannot be further delayed

 5         without serious harm to the interest of justice; and

 6                  b)     The defendant has waived his physical presence at the hearing and consents to

 7         remote hearing by Videoconference.

 8         3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 9 of the CARES Act and General Order 614, the judgment and sentencing hearing in this case will be
10 conducted by Videoconference.

11         IT IS SO FOUND AND ORDERED.

12   Dated: May 4, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING JUDGMENT & SENTENCING         5
30    HEARING
